Title: From George Washington to Colonel Joseph Trumbull, 28 March 1777
From: Washington, George
To: Trumbull, Joseph



Dr Sir.
Morris Town 28th March 1777

I cannot, upon any principle whatever, Accot for, your inattention to my repeated requests to come forward to the Army, and regulate the business of your department, in this Quarter; The expediency alone

of the measure, would, I expected, have prompted a visit; this not happening, I desired Captain Wadsworth to inform you, in my name, of the necessity there was for your attendance—and since that, in a letter of the  I did in explicit terms press you to delay no time in complying with that request, as there never was greater occasion for the exertions of an Officer, in any department, than in yours, to recover the business from the confusion and disorder it had got into.
I once more repeat this request, and expect due attention will be paid, to it. The Public has, I am persuaded, sustaind a loss of many thousand Pounds by misconduct in your department in this Quarter—& this perhaps a small evil in comparison of what we may suffer; if proper provision is not made for the Troops. With esteem and regard I remain Sir Your most obet Servant

Go: Washington

